Citation Nr: 0603731	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents. 

3.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicide agents.

4.  Entitlement to service connection for asbestosis.  


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In April 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from PTSD.  

2.  The veteran did not serve in Vietnam.

3.  Diabetes mellitus did not have its onset during active 
service or result from disease or injury in service.

4.  A skin disorder did not have its onset during active 
service or result from disease or injury in service.

5.  There is no competent evidence of record showing that the 
veteran currently suffers from asbestosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Diabetes mellitus was not incurred in service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

3.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  Asbestosis was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of letters from the 
RO to the veteran dated in March 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent to the veteran in 
April 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran currently suffers from PTSD or 
asbestosis.  For the claim involving the veteran's diabetes 
mellitus, the evidentiary record does not show that it is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran was afforded a VA examination of his 
skin in May 2005.  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claims on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A. PTSD

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

38 C.F.R. § 3.304(f) requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), which provides 
that the diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) and must be supported by findings on 
examination.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of PTSD.  In fact, the 
record does not contain any mental health treatment records 
or mental examination results.  In the absence of any 
competent evidence of current PTSD, the Board must conclude 
the veteran does not currently suffer from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

In reaching this determination, the Board notes that 
following service, the veteran reported during February 2002 
VA treatment that he had a history of depression, for which 
he was taking Prozac, and that he had PTSD.  The examiner's 
recordation of the history as related by the veteran does not 
represent a medical conclusion or opinion.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In addition, in July 2002, 
the veteran submitted a statement as to why he believed he 
had PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the Board again notes that there is no 
competent evidence of a diagnosis of PTSD, and therefore 
service connection is not warranted.

B.  Diabetes mellitus

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VAMC treatment records show the veteran currently suffers 
from adult onset diabetes mellitus, but the evidentiary 
record does not show that his diabetes is related to service.

The veteran does not contend and the medical evidence from 
service does not show that his diabetes mellitus had its 
onset in service.  The service medical records document no 
complaints or treatment for any endocrinological problems, 
and service separation examination in January 1977 revealed 
clinical evaluation of all systems as normal.  The report of 
medical history provided by the veteran at the time of his 
January 1977 separation examination disclosed no history of 
or current diabetes.  

The post-service evidence shows that the veteran's diabetes 
began many years after service.  The veteran received private 
medical treatment from Dr. Chandra Vasemreddy.  In January 
1998, he had a blood test which showed that his glucose level 
was out of range.  In October 1998, he was diagnosed as 
having Type II diabetes mellitus.  There are no post-service 
medical records dated prior to 1998 showing the onset of 
diabetes.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
diabetes mellitus to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

Furthermore, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus within one year following 
his separation from service.  This disability was not 
diagnosed until 1998.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran contends that his diabetes is the result of 
herbicide exposure, to include Agent Orange, during his 
service in the Republic of Vietnam.  For veterans who served 
in Vietnam between January 9, 1962, and May 7, 1975, the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) establish a presumption of service connection 
for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases.  
Service connection on a presumptive Agent Orange basis is 
available for Type II diabetes mellitus under current law.  
38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).

In this case, however, there is no evidence showing that the 
veteran served in the Republic of Vietnam.  In his December 
2003 appeal, he affirmed that he was never on land in Vietnam 
and spent his Vietnam service aboard the USS Hancock.  He 
contends, however, that although he was never physically on 
land, evacuees who came on his ship or the helicopters that 
transported them may have had Agent Orange residue on them 
and exposed him to the herbicide.  38 C.F.R. § 3.307(a)(6) 
specifically states that "service in Vietnam" includes 
service in waters offshore if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).  As the veteran does 
not have requisite service in the Republic of Vietnam, the 
presumptive regulations for herbicide exposure are not for 
application.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.

C.  Skin disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  

Service medical records show that in September and October 
1975, the veteran was treated for complaints of a rash in the 
groin area.  In November 1975, he received dermatological 
treatment for a papular rash that began in the groin and 
testicles four months prior and had spread over the trunk, 
arms and legs.  Scrapings showed mites, eggs and feces and 
the veteran was diagnosed as having scabies.  Separation 
examination reported that the veteran's physical condition, 
including skin, was normal and the veteran reported no skin 
problems on his report of medical history dated January 1977.  

Following service, the veteran received medical treatment 
from Dr. Vasemreddy for complaints of psoriasis in January 
1998.  Physical examination showed that the veteran had 
psoriasis plaques on elbows, back, and thighs.  The veteran 
continued to receive treatment over the next several years.

In May 2005, the veteran underwent a VA examination.  The 
claims file was reviewed.  The veteran stated that he began 
to have problems with his skin in the late 1980s when he 
noticed increased itching and redness associated with 
plaques.  As he did not have medical insurance, he did not 
seek medical care until the late 1990s and was diagnosed as 
having psoriasis.  The veteran stated that his condition has 
been worsening over the years.  The veteran was diagnosed as 
having psoriasis.  The examiner opined that the veteran's 
current psoriasis was less likely than not secondary to the 
skin condition that he had while in service.  He based his 
opinion on the fact that the skin condition the veteran had 
in service was related to scabies and that the current 
psoriasis began about ten years following service.  In 
addition, the examiner stated that psoriasis is not a 
condition that is due to Agent Orange exposure.  

There is no competent medical evidence of record showing that 
the veteran's skin disorder had its onset during active 
service or is related to any in-service disease or injury.  
The service medical records show that the veteran had scabies 
while in service.  The VA examiner, however, stated that the 
scabies occurrence was unrelated to the veteran's current 
psoriasis and provided a definitive opinion that the 
veteran's current skin disorder was not related to active 
service.  The examiner also provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The veteran contends that his psoriasis is the result of 
herbicide exposure, to include Agent Orange, during his 
service in the Republic of Vietnam.  As explained above, the 
veteran does not have the required service for the 
presumptive regulations for herbicide exposure to be 
applicable.  Furthermore, psoriasis is not listed under 
38 C.F.R. § 3.309(e) as a disease for which the presumption 
is applicable.  

Any contentions by the veteran that his skin disorder is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

D.  Asbestosis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21; VAOPGCPREC 4-2000 
(April 13, 2000), published at 65 Fed Reg. 33422 (2000); see 
also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The service medical records do not show a diagnosis of 
asbestosis or a chronic respiratory disease.  The veteran was 
treated for a cough in February 1974.  Separation examination 
reported that the veteran's lungs and chest were normal.  

The veteran does not contend that asbestosis or any chronic 
respiratory disorder had been diagnosed during active 
service.  He claims that he was exposed to asbestos during 
active service when he painted the USS Hancock with red lead-
based paint and was exposed to asbestos by the pipes and 
ducting on the carrier, which were asbestos based.  This 
exposure, he contends, has lead to scarring of his lungs.  
However, the veteran's service medical and personnel records 
are negative for notations of a respiratory disability or 
asbestos exposure.  Even if the Board were to concede that 
his exposure to asbestos during service is plausible, see 
McGinty v. Brown, 4 Vet. App. 428 (1993), the claim must 
still be denied.

The record does not contain a diagnosis of any respiratory 
disability, including asbestosis.  In February 2002, the 
veteran underwent a computed tomography scan of his chest at 
a VA facility, which showed a healed granulomatous change of 
the left lung.  A right lung change was also considered to be 
benign.  Respiratory movements were normal and the 
configuration of the thorax was symmetrical.  No diagnosis of 
any disability was made.  In the absence of any competent 
evidence of a current disability, including asbestosis, the 
Board must conclude the veteran does not currently suffer 
from that disability.  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Even if the Board were to find that a pulmonary 
disorder is present, there is no competent evidence of record 
relating it to any in-service disease or injury, including 
exposure to asbestos.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 



§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.

Service connection for a skin disorder is denied.

Service connection for asbestosis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


